1-95-4214

MARCUS LEWIS,                      )    Appeal from the
                                   )    Circuit Court of
          Plaintiff-Appellant,     )    Cook County.
                                   )
     v.                            )                             
                                   )    
AMERICAN AIRLINES, INC.,           )    Honorable
                                   )    Arthur A. Sullivan, Jr.,
          Defendant-Appellee.      )    Judge Presiding.


     PRESIDING JUSTICE HARTMAN delivered the opinion of the court:
     Plaintiff Marcus Lewis appeals from the circuit court's orders
granting summary judgment to defendant American Airlines, Inc.,
(American) and denying his motions for leave to: (1) conduct
additional discovery prior to summary judgment, (2) file a fourth
amended complaint, and (3) file a jury demand.  For the reasons
which follow, we affirm.  The factual context of this dispute
appears in the pleadings or discovery documents.
     Plaintiff, hired by American as a ramp service clerk in 1984,
soon noticed that the doors on American's tractors did not protect
drivers from the elements.  Plaintiff told his group supervisor,
Dick Walters, about his idea to invent a plastic or canvas door
that "fanned" like a shower curtain to cover the aperture in bad
weather.  Walters told plaintiff to submit his idea to American
through its Employee Suggestion Program, an arrangement with which 
plaintiff allegedly had been familiar si